May 25, 1993          [NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT



No. 93-1152

JOSEPH R. GLIDDEN,

Plaintiff, Appellant,

v.

UNITED STATES OF AMERICA,

Defendant, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE

[Hon. Gene Carter, U.S. District Judge]
         



Before

Selya, Boudin and Stahl,
Circuit Judges.




Perry O'Brian on brief for appellant.

Jay  P. McCloskey,  United States  Attorney, and  Michael M.
                       
DuBose, Assistant United States Attorney, on brief for appellee.






Per  Curiam.    We  have reviewed  the  record  and


conclude that the district  court's findings were not clearly

erroneous.   Counsel  adequately  informed appellant  of  the

government's proposed plea offer and of the likely sentencing

benefit of  cooperating with the government.  The judgment is

summarily affirmed pursuant to First Circuit Rule 27.1.

-2-